Sweeney, J.,
concurring in the syllabus, but dissenting from the judgment. While I agree in the abstract with the syllabus set forth in the majority opinion and would support its application in an appropriate case, I cannot agree with its application in this case. The issue of whether the plaintiff was intoxicated “to such an extent that he [could] * * * no longer engage in his employment” was fully litigated before the jury. Counsel for the bureau specifically stated to the jury in his closing argument that “it’s been stipulated * * * that Mr. Phelps’ blood alcohol was .21. * * * [Because of] the amount of drinking that night, you may find that took him out of his employment. * * * Mr. Phelps didn’t go off the road because of a tire blow-out. He didn’t lose control of his car because of a tire. He lost control of that car that evening * * * because he had too much to drink and he fell asleep at the wheel.”
*147Additionally, the trial court’s instructions clearly stated, in part: “An employee’s injury does not arise out of his employment when the cause of the injury is outside of and disconnected from the employment, even though the employee may have been engaged in the work of his employer in the usual way at the time of the injury.”
Thus, based upon the extensive arguments of the parties and the trial court’s instruction, the question of the plaintiff’s intoxication properly was before the jury; and, because evidence properly was offered on both sides of this issue, the jury’s determination — that the plaintiff was within the scope of his employment and therefore entitled to workers’ compensation — should not be disturbed.
There is no doubt that the abuse of alcohol and driving under the influence of alcohol are serious problems in our society. The severity of these problems, however, does not warrant a reweighing of evidence and the substitution of a majority of this court’s views for those of any jury which determines in a workers’ compensation case that a plaintiff’s consumption of alcohol did not result in an “abandonment” of employment or serve as the sole cause of the plaintiff’s injuries. See C.E. Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St. 2d 279 [8 O.O.3d 261]; Seasons Coal Co. v. Cleveland (1984), 10 Ohio St. 3d 77.